Exhibit (10)B(i)(a)

 

[g22861kki001.gif]

LIMITED LIABILITY  PARTNERSHIP

 

Execution Version

 

2 December 2005

 

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

 

ECOLAB B.V.

(incorporated with limited liability under the laws of The Netherlands)

 

ECOLAB HOLDING GMBH

(incorporated with limited liability under the laws of Germany)

 

as Issuers

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

(as Guarantor in respect of the Notes

issued by Ecolab B.V. and

Ecolab Holding GmbH)

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

as Arranger

 

- and -

 

CITIBANK INTERNATIONAL plc

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

as Dealers

 

 

AMENDED AND RESTATED DEALER AGREEMENT

relating to a U.S.$200,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

 

1.

 

Interpretation

 

1

 

 

 

 

 

2.

 

Issue

 

4

 

 

 

 

 

3.

 

Representations And Warranties

 

6

 

 

 

 

 

4.

 

Covenants And Agreements

 

10

 

 

 

 

 

5.

 

Conditions Precedent

 

12

 

 

 

 

 

6.

 

Termination And Appointment

 

13

 

 

 

 

 

7.

 

Notices

 

13

 

 

 

 

 

8.

 

Third Party Rights

 

14

 

 

 

 

 

9.

 

Law And Jurisdiction

 

14

 

 

 

 

 

10.

 

Counterparts

 

15

 

SCHEDULE 1

 

CONDITION PRECEDENT DOCUMENTS

 

16

 

 

 

 

 

SCHEDULE 2

 

SELLING RESTRICTIONS

 

18

 

 

 

 

 

SCHEDULE 3

 

PROGRAMME SUMMARY

 

22

 

 

 

 

 

SCHEDULE 4

 

INCREASE OF MAXIMUM AMOUNT

 

26

 

 

 

 

 

SCHEDULE 5

 

APPOINTMENT OF NEW DEALER

 

28

 

 

 

 

 

SCHEDULE 6

 

FORM OF CALCULATION AGENCY AGREEMENT

 

30

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 2 December 2005

 

BETWEEN

 

(1)         ECOLAB INC., ECOLAB B.V. and ECOLAB HOLDING GMBH (each an “Issuer”
and together, the “Issuers”);

 

(2)         ECOLAB INC. (the “Guarantor”, in respect of Notes issued by Ecolab
B.V. and Ecolab Holding GmbH);

 

(3)         CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED (the “Arranger”); and

 

(4)         CITIBANK INTERNATIONAL plc and CREDIT SUISSE FIRST BOSTON (EUROPE)
LIMITED as dealers for the Notes to be issued under the Programme (each a
“Dealer” and together, the “Dealers”).

 

WHEREAS

 

(A)        Ecolab Inc. and certain dealers named in a dealer agreement dated 10
June 2003 (the “Original Agreement”) entered into such agreement under which
Ecolab Inc. agreed from time to time to sell and the dealers named therein
agreed from time to time to subscribe for notes issued under Ecolab Inc.’s
euro-commercial paper programme.

 

(B)        The parties hereto wish to amend and restate the terms of the
Original Agreement as set out hereunder.

 

IT IS AGREED as follows:

 


1.           INTERPRETATION


 


1.1        DEFINITIONS

In this Agreement:

 

“Agency Agreement” means the amended and restated note agency agreement, dated
the date hereof, between the Issuers, the Guarantor and the Issue and Paying
Agent, providing for the issue of and payment on the Notes, as such agreement
may be amended or supplemented from time to time;

 

“Agreements” means this Agreement (as amended or supplemented from time to
time), any agreement reached pursuant to Clause 2.1, the Deed of Covenant and
the Agency Agreement;

 

“Dealer(s)” means the institution or institutions specified as a Dealer in the
Programme Summary together with any additional institution or institutions
appointed pursuant to Clause 6.2 but excluding any institution or institutions
whose appointment has been terminated pursuant to Clause 6.1;

 

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuers in respect of Global Notes issued pursuant to the Agency
Agreement, as such deed may be amended or supplemented from time to time;

 

“Definitive Note” means a security printed Note in definitive bearer form;

 

1

--------------------------------------------------------------------------------


 

“Disclosure Documents” means, at any particular date, (a) the Information
Memorandum, (b) the most recently published audited consolidated financial
statements of the Guarantor, any subsequent quarterly unaudited financial
statements of the Guarantor and any other financial statements of the Guarantor
on Form 8-K, that in each case are filed with the United States Securities and
Exchange Commission (the “SEC”) and (c) any other document delivered by the
Issuers or the Guarantor to the Dealer(s) which the Issuers or the Guarantor
have expressly authorised to be distributed to actual or potential purchasers of
Notes;

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars;

 

“Dollar Equivalent” means, on any day:

 

(a)            in relation to any Dollar Note, the nominal amount of such Note;
and

 

(b)            in relation to any Note denominated or to be denominated in any
other currency, the amount in Dollars which would be required to purchase the
nominal amount of such Note as expressed in such other currency at the spot rate
of exchange for the purchase of such other currency with Dollars quoted by the
Issue and Paying Agent at or about 11.00 a.m. (London time) on such day;

 

“Euro”, “euro”, “EUR” and “€” denote the lawful currency of member states of the
European Union that adopt the single currency introduced in accordance with the
Treaty; and “Euro Note” means a Note denominated in Euro;

 

“FSMA” means the Financial Services and Markets Act 2000;

 

“Global Note” means a Note in global bearer form, representing an issue of
promissory notes of a like maturity which may be issued by an Issuer from time
to time pursuant to the Agency Agreement;

 

“Guarantee” means the deed of guarantee, dated the date hereof, executed by the
Guarantor in respect of the obligations of the Ecolab B.V. and Ecolab Holding
GmbH under the Notes and the Deed of Covenant and, where the context so
requires, the guarantee and indemnity contained in that deed;

 

“Index Linked Note” means a Note, the redemption or coupon amount of which is
not fixed at the time of issue, but which is to be calculated in accordance with
such formula or other arrangement as is agreed between the relevant Issuer and
the relevant Dealer at the time of reaching agreement under Clause 2.1;

 

“Information Memorandum” means the most recent information memorandum, as the
same may be amended or supplemented from time to time, containing information
about the Issuers, the Guarantor and the Programme, the text of which has been
prepared by or on behalf of the Issuers and the Guarantor for use by the
Dealer(s) in connection with the transactions contemplated by this Agreement;

 

“Issue and Paying Agent” means Citibank, N.A. and any successor issue and paying
agent appointed in accordance with the Agency Agreement;

 

2

--------------------------------------------------------------------------------


 

“Japanese Yen” and “¥” denote the lawful currency of Japan, and “Yen Note” means
a Note denominated in Japanese Yen;

 

“Loss” means any liability, damages, cost, loss or expense (including, without
limitation, legal fees, costs and expenses and any value added tax thereon);

 

“Note” means a commercial paper note of an Issuer purchased or to be purchased
by a Dealer under this Agreement, in bearer global or definitive form,
substantially in the relevant form scheduled to the Agency Agreement or such
other form(s) as may be agreed from time to time between the relevant Issuer,
the Guarantor, the relevant Dealer(s) and the Issue and Paying Agent and, unless
the context otherwise requires, includes the commercial paper notes represented
by the Global Notes;

 

“Programme” means the Euro-commercial paper programme established by this
Agreement;

 

“Programme Summary” means the summary of the particulars of the Programme as set
out in Schedule 3, as such summary may be amended or superseded from time to
time;

 

“Related Party” means, in respect of any person, any affiliate of that person or
any officer, director, employee or agent of that person or any such affiliate or
any person by whom any of them is controlled for the purposes of the Securities
Act;

 

“relevant jurisdiction” means any one or more of The Netherlands, Germany, the
United Kingdom, the United States and any jurisdiction from or through which any
payment under or in respect of any Note or any Agreement or the Guarantee may be
made;

 

“Securities Act” means the United States Securities Act of 1933, as amended;

 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling;

 

“Subsidiary” means, in respect of any person (the “first person”) at any
particular time, any other person (the “second person”):

 

(a)            Control: whose affairs and policies the first person controls or
has the power to control, whether by ownership of share capital, contract, the
power to appoint or remove a majority of the members of the governing body of
the second person or otherwise; or

 

(b)            Consolidation:  whose financial statements are, in accordance
with applicable law and generally accepted accounting principles, consolidated
with those of the first person;

 

“Swiss Franc” and “CHF” denote the lawful currency of Switzerland; and “Swiss
Franc Note” means a Note denominated in Swiss Francs; and

 

“Treaty” means the Treaty establishing the European Community, as amended.

 

3

--------------------------------------------------------------------------------


 


1.2        PROGRAMME SUMMARY

Terms not expressly defined herein shall have the meanings set out in the
Programme Summary.

 


1.3        LEGISLATION

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 


1.4        CLAUSES AND SCHEDULES

Any reference in this Agreement to a Clause, sub-clause or a Schedule is, unless
otherwise stated, to a clause or sub-clause hereof or a schedule hereto.

 


1.5        HEADINGS

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.

 


2.           ISSUE

 


2.1        BASIS OF AGREEMENTS TO ISSUE; UNCOMMITTED FACILITY

Subject to the terms hereof, each Issuer may issue Notes to the Dealer(s) from
time to time at such prices and upon such terms as the relevant Issuer and the
relevant Dealer may agree, provided that each Issuer has, and shall have, no
obligation to issue Notes to the Dealer(s), except as agreed, and each Dealer
has, and shall have, no obligation to subscribe Notes from the Issuers, except
as agreed. Each Issuer acknowledges that the Dealer(s) may resell Notes
subscribed by such Dealer(s). The tenor of each Note shall not be less than the
Minimum Term nor greater than the Maximum Term specified in the Programme
Summary, calculated from the date of issue of such Note to the maturity date
thereof. Definitive Notes (if any) shall be issued in the Denomination(s)
specified in the Programme Summary. Each issue of Notes having the same issue
date, maturity date, currency of denomination, yield and redemption basis will
be represented by a Global Note or by Definitive Notes having the aggregate
nominal amount of such issue as may be agreed between the relevant Issuer and
the relevant Dealer.

 


2.2        PROCEDURES

If an Issuer and any Dealer shall agree on the terms of the subscription of any
Note by such Dealer (including agreement with respect to the issue date,
maturity date, currency, denomination, yield, redemption basis, aggregate
nominal amount and purchase price), then:

 


2.2.1        INSTRUCTION TO ISSUE AND PAYING AGENT:  THE RELEVANT ISSUER SHALL
INSTRUCT THE ISSUE AND PAYING AGENT TO ISSUE SUCH NOTE AND DELIVER IT IN
ACCORDANCE WITH THE TERMS OF THE AGENCY AGREEMENT;


 


2.2.2         PAYMENT OF PURCHASE PRICE:  THE RELEVANT DEALER SHALL SUBSCRIBE
SUCH NOTE ON THE DATE OF ISSUE:


 

(A)       DOLLAR NOTE:  IN THE CASE OF A DOLLAR NOTE, BY TRANSFER OF FUNDS
SETTLED THROUGH THE NEW YORK CLEARING HOUSE INTERBANK PAYMENTS SYSTEM (OR

 

4

--------------------------------------------------------------------------------


 

SUCH OTHER SAME-DAY VALUE FUNDS AS AT THE TIME SHALL BE CUSTOMARY FOR THE
SETTLEMENT IN NEW YORK CITY OF INTERNATIONAL BANKING TRANSACTIONS DENOMINATED IN
DOLLARS) TO SUCH ACCOUNT OF THE ISSUE AND PAYING AGENT IN NEW YORK CITY
DENOMINATED IN DOLLARS AS THE ISSUE AND PAYING AGENT SHALL HAVE SPECIFIED FOR
THIS PURPOSE; OR

 

(B)       EURO NOTE:  IN THE CASE OF A EURO NOTE, BY TRANSFER OF FUNDS SETTLED
THROUGH THE TRANS-EUROPEAN AUTOMATED REAL-TIME GROSS SETTLEMENT EXPRESS TRANSFER
(TARGET) SYSTEM TO SUCH ACCOUNT OF THE ISSUE AND PAYING AGENT OUTSIDE THE UNITED
KINGDOM DENOMINATED IN EURO AS THE ISSUE AND PAYING AGENT SHALL HAVE SPECIFIED
FOR THIS PURPOSE; OR

 

(C)       OTHER NOTES:  IN ALL OTHER CASES, BY TRANSFER OF FREELY TRANSFERABLE
SAME-DAY FUNDS IN THE RELEVANT CURRENCY TO SUCH ACCOUNT OF THE ISSUE AND PAYING
AGENT AT SUCH BANK IN THE PRINCIPAL DOMESTIC FINANCIAL CENTRE FOR SUCH CURRENCY
AS THE ISSUE AND PAYING AGENT SHALL HAVE SPECIFIED FOR THIS PURPOSE,

 

or, in each case, by such other form of transfer as may be agreed between the
relevant Dealer and the relevant Issuer; and

 


2.2.3        DELIVERY INSTRUCTIONS:  THE RELEVANT DEALER SHALL NOTIFY THE ISSUE
AND PAYING AGENT AND THE RELEVANT ISSUER OF THE PAYMENT AND DELIVERY
INSTRUCTIONS APPLICABLE TO SUCH NOTE OR NOTES BY TELEPHONE, FAX OR TELEX, SUCH
NOTIFICATION TO BE RECEIVED IN SUFFICIENT TIME AND IN ANY EVENT NO LATER THAN
(I) 12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF STERLING
DEFINITIVE NOTES); (II) 12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE IN THE
CASE OF NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE S.A.; OR (III) IN ANY OTHER
CASE, 10.00 A.M. (LONDON TIME) ONE BUSINESS DAY PRIOR TO THE PROPOSED ISSUE DATE
(OR SUCH LATER TIME OR DATE AS MAY BE AGREED BETWEEN THE ISSUE AND PAYING AGENT
AND THE RELEVANT DEALER) TO ENABLE THE ISSUE AND PAYING AGENT TO DELIVER SUCH
NOTE OR NOTES AS CONTEMPLATED IN THE AGENCY AGREEMENT (OR, IN THE CASE OF
STERLING DEFINITIVE NOTES, MAKE THE SAME AVAILABLE FOR COLLECTION) ON ITS ISSUE
DATE.


 


2.3        FAILURE OF AGREED ISSUANCE

If for any reason (including, without limitation, the failure of the relevant
trade) a Note agreed to be subscribed pursuant to Clause 2.1 is not to be
issued, the relevant Issuer and the relevant Dealer shall immediately notify the
Issue and Paying Agent thereof.

 


2.4        ISSUANCE CURRENCIES

The parties acknowledge that Notes issued under the Programme may be denominated
in Dollars, Euro, Japanese Yen, Sterling, Swiss Francs, or, subject as provided
below, in any other currency. Any agreement reached pursuant to Clause 2.1 to
sell and subscribe a Note denominated in a currency other than Dollars, Euro,
Japanese Yen, Sterling and Swiss Francs shall be conditional upon:

 


2.4.1        COMPLIANCE:  IT BEING LAWFUL AND IN COMPLIANCE WITH ALL
REQUIREMENTS OF ANY RELEVANT CENTRAL BANK AND ANY OTHER RELEVANT FISCAL,
MONETARY, REGULATORY OR

 

5

--------------------------------------------------------------------------------


 


OTHER AUTHORITY, FOR DEPOSITS TO BE MADE IN SUCH CURRENCY AND FOR SUCH NOTE TO
BE ISSUED, OFFERED FOR SALE, SOLD AND DELIVERED;


 


2.4.2        CONVERTIBILITY:  SUCH OTHER CURRENCY BEING FREELY TRANSFERABLE AND
FREELY CONVERTIBLE INTO DOLLARS; AND


 


2.4.3        AMENDMENTS:  ANY APPROPRIATE AMENDMENTS WHICH THE RELEVANT DEALER,
THE RELEVANT ISSUER, THE GUARANTOR OR THE ISSUE AND PAYING AGENT SHALL REQUIRE
HAVING BEEN MADE TO THIS AGREEMENT AND/OR THE AGENCY AGREEMENT.


 


2.5        INCREASE OF MAXIMUM AMOUNT

The Issuers and the Guarantor may increase the Maximum Amount by giving at least
ten days’ notice by letter, substantially in the form set out in Schedule 4, to
each of the Dealer(s) and the Issue and Paying Agent. Such increase will not
take effect until the Dealer(s) have received from the Issuers the documents
listed in such letter or in Schedule 1 (if required by the Dealer(s)), in each
case in form and substance acceptable to each Dealer.

 


2.6        CALCULATION AGENT

If Index Linked Notes are to be issued, the relevant Issuer will appoint either
the relevant Dealer or the Issue and Paying Agent (subject to the consent of the
relevant Dealer or the Issue and Paying Agent, as the case may be, thereto) or
some other person (subject to the consent of the relevant Dealer and the Issue
and Paying Agent to such person’s appointment) to be the calculation agent in
respect of such Index Linked Notes and the following provisions shall apply:

 


2.6.1        DEALER:  IF A DEALER IS TO BE THE CALCULATION AGENT, ITS
APPOINTMENT AS SUCH SHALL BE ON THE TERMS OF THE FORM OF AGREEMENT SET OUT IN
SCHEDULE 6, AND EACH DEALER WILL BE DEEMED TO HAVE ENTERED INTO AN AGREEMENT IN
SUCH FORM FOR A PARTICULAR CALCULATION IF IT IS NAMED AS CALCULATION AGENT IN
THE REDEMPTION CALCULATION ATTACHED TO OR ENDORSED ON THE RELEVANT NOTE;


 


2.6.2        ISSUE AND PAYING AGENT:  IF THE ISSUE AND PAYING AGENT IS TO BE THE
CALCULATION AGENT, ITS APPOINTMENT AS SUCH SHALL BE ON THE TERMS SET OUT IN THE
AGENCY AGREEMENT; AND


 


2.6.3        OTHER CALCULATION AGENT:  IF THE PERSON NOMINATED BY A DEALER OR BY
THE ISSUE AND PAYING AGENT AS CALCULATION AGENT IS NOT A DEALER, THAT PERSON
SHALL EXECUTE (IF IT HAS NOT ALREADY DONE SO) AN AGREEMENT SUBSTANTIALLY IN THE
FORM OF THE AGREEMENT SET OUT IN SCHEDULE 6 AND THE APPOINTMENT OF THAT PERSON
SHALL BE ON THE TERMS OF THAT AGREEMENT.


 


3.           REPRESENTATIONS AND WARRANTIES


 


3.1        REPRESENTATIONS AND WARRANTIES

Each Issuer, in respect of itself and the Guarantor, in respect of itself,
Ecolab B.V. and Ecolab Holding GmbH, represents and warrants to each Dealer at
the date of this Agreement, each date upon which the Maximum Amount is
increased, each date upon which an agreement for the issue and subscription of
Notes is made and each date upon which Notes are, or are to be, issued that:

 

6

--------------------------------------------------------------------------------


 


3.1.1        AUTHORISATION; VALID, BINDING AND ENFORCEABLE:  EACH OF:


 

(a)       the establishment of the Programme and the execution, delivery and
performance by the Issuers of the Agreements and the Notes;

 

(b)       the execution, delivery and performance by the Guarantor of this
Agreement, the Agency Agreement and the Guarantee;

 

(c)       the entering into and performance by the relevant Issuer of any
agreement for the sale of Notes reached pursuant to Clause 2.1; and

 

(d)       the issue and sale of the Notes by the relevant Issuer under the
Agreements,

 

has been duly authorised by all necessary action and the same constitute or, in
the case of Notes, will, when issued in accordance with the Agency Agreement,
constitute, valid and binding obligations of the relevant Issuer and/or the
Guarantor (as the case may be) enforceable against each of them in accordance
with their respective terms (subject, as to enforceability, to bankruptcy,
insolvency, reorganisation and similar laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity);

 


3.1.2        STATUS:  THE OBLIGATIONS OF EACH ISSUER UNDER EACH OF THE
AGREEMENTS AND THE NOTES AND THE OBLIGATIONS OF THE GUARANTOR UNDER THIS
AGREEMENT, THE AGENCY AGREEMENT AND THE GUARANTEE WILL RANK (OTHER THAN IN THE
CASE OF OBLIGATIONS PREFERRED BY MANDATORY PROVISIONS OF LAW) AT LEAST PARI
PASSU WITH ALL OTHER PRESENT AND FUTURE UNSECURED AND UNSUBORDINATED
INDEBTEDNESS OF EACH ISSUER AND THE GUARANTOR (AS THE CASE MAY BE);


 


3.1.3         INCORPORATION, CAPACITY: EACH ISSUER AND THE GUARANTOR IS DULY
INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION AND:


 

(A)       THE ESTABLISHMENT OF THE PROGRAMME, THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH ISSUER OF THE AGREEMENTS AND THE NOTES;

 

(B)       THE EXECUTION, DELIVERY AND PERFORMANCE BY THE GUARANTOR OF THIS
AGREEMENT, THE AGENCY AGREEMENT AND THE GUARANTEE;

 

(C)       THE ENTERING INTO AND PERFORMANCE BY THE RELEVANT ISSUER OF ANY
AGREEMENT FOR THE ISSUE AND SUBSCRIPTION OF NOTES REACHED PURSUANT TO
CLAUSE 2.1; AND

 

(D)       THE ISSUE AND SALE OF THE NOTES BY THE RELEVANT ISSUER UNDER THE
AGREEMENTS,

 

will not infringe any of the provisions of the relevant Issuer’s or the
Guarantor’s  constituting documents and will not contravene any law, regulation,
order or judgment to which the relevant Issuer or the Guarantor or any of its
assets is subject nor result in the breach of any term of, or cause a default
under, any instrument to which the relevant Issuer or the Guarantor is a party
or by which it or any of its assets may be bound except for such breaches or
defaults as could

 

7

--------------------------------------------------------------------------------


 

not reasonably be expected to be material in the context of this Agreement and
the transactions contemplated hereby;

 


3.1.4        APPROVALS: ALL CONSENTS, AUTHORISATIONS, LICENCES OR APPROVALS OF
AND REGISTRATIONS AND FILINGS WITH ANY GOVERNMENTAL OR REGULATORY AUTHORITY
REQUIRED IN CONNECTION WITH THE ISSUE BY EACH ISSUER OF NOTES UNDER THE
AGREEMENTS AND THE PERFORMANCE OF EACH ISSUER’S OBLIGATIONS UNDER THE AGREEMENTS
AND THE NOTES, THE ISSUE BY THE GUARANTOR OF THE GUARANTEE AND THE PERFORMANCE
BY THE GUARANTOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE AGENCY AGREEMENT
AND THE GUARANTEE HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND
COPIES THEREOF HAVE BEEN SUPPLIED TO THE DEALER(S) EXCEPT FOR SUCH CONSENTS,
AUTHORISATIONS, LICENCES, APPROVALS, REGISTRATIONS AND FILINGS AS COULD NOT
REASONABLY BE EXPECTED TO BE MATERIAL IN THE CONTEXT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY;


 


3.1.5        DISCLOSURE:  IN THE CONTEXT OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN
THE DISCLOSURE DOCUMENTS IS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS AND IS
NOT MISLEADING IN ANY MATERIAL RESPECT AND THERE ARE NO OTHER FACTS IN RELATION
TO THE ISSUERS OR THE GUARANTOR OR ANY NOTES THE OMISSION OF WHICH MAKES, IN THE
CONTEXT OF THE ISSUE OF NOTES, THE DISCLOSURE DOCUMENTS AS A WHOLE OR ANY SUCH
INFORMATION CONTAINED OR INCORPORATED BY REFERENCE THEREIN MISLEADING IN ANY
MATERIAL RESPECT;


 


3.1.6        FINANCIAL STATEMENTS: THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS
AND ANY INTERIM FINANCIAL STATEMENTS (AUDITED OR UNAUDITED) PUBLISHED
SUBSEQUENTLY THERETO AND ANY OTHER FINANCIAL STATEMENTS OF ECOLAB INC. (IN ITS
CAPACITY AS ISSUER AND GUARANTOR) ON FORM 8-K PUBLISHED SUBSEQUENTLY THERETO,
AND IN EACH CASE FILED WITH THE SEC INCORPORATED BY REFERENCE IN THE INFORMATION
MEMORANDUM, PRESENT FAIRLY AND ACCURATELY THE CONSOLIDATED FINANCIAL POSITION OF
EACH ISSUER, THE GUARANTOR AND THEIR RESPECTIVE SUBSIDIARIES AS OF THE
RESPECTIVE DATES OF SUCH STATEMENTS AND THE CONSOLIDATED RESULTS OF OPERATIONS
OF THE ISSUERS, THE GUARANTOR AND THEIR RESPECTIVE SUBSIDIARIES FOR THE PERIODS
THEY COVER OR TO WHICH THEY RELATE AND SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH THE RELEVANT LAWS OF THE UNITED STATES, AND WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES APPLIED ON A
CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED (UNLESS AND TO THE EXTENT
OTHERWISE STATED THEREIN);


 


3.1.7        NO MATERIAL ADVERSE CHANGE, NO LITIGATION: SINCE THE DATE OF THE
MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE GUARANTOR SUPPLIED
TO THE DEALER(S) AND, IN RELATION TO ANY DATE ON WHICH THIS WARRANTY FALLS TO BE
MADE AFTER THE DATE HEREOF, SAVE AS OTHERWISE DISCLOSED BY ANY DISCLOSURE
DOCUMENT SUBSEQUENTLY DELIVERED BY THE GUARANTOR TO THE DEALER(S):


 

(A)       THERE HAS BEEN NO ADVERSE CHANGE IN THE BUSINESS, FINANCIAL OR OTHER
CONDITION OF THE ISSUERS OR THE GUARANTOR OR THEIR RESPECTIVE SUBSIDIARIES,
HOLDING COMPANIES OR AFFILIATES; AND

 

8

--------------------------------------------------------------------------------


 

(B)       THERE IS NO LITIGATION, ARBITRATION OR GOVERNMENTAL PROCEEDING PENDING
OR, TO THE KNOWLEDGE OF THE ISSUERS OR THE GUARANTOR, THREATENED AGAINST OR
AFFECTING THE ISSUERS OR THE GUARANTOR OR THEIR RESPECTIVE SUBSIDIARIES, HOLDING
COMPANIES OR AFFILIATES,

 

which in any case could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

 


3.1.8        NO DEFAULT:  NONE OF THE ISSUERS NOR THE GUARANTOR IS IN DEFAULT IN
RESPECT OF PAYMENT OF ANY INDEBTEDNESS FOR BORROWED MONEY WHERE SUCH
INDEBTEDNESS IS IN AN AGGREGATE AMOUNT GREATER THAN U.S.$20,000,000;


 


3.1.9        NO RATINGS DOWNGRADE: THERE HAS BEEN NO DOWNGRADING, NOR ANY NOTICE
TO THE ISSUERS OR THE GUARANTOR OF ANY INTENDED DOWNGRADING, IN THE RATING
ACCORDED TO THE ISSUERS’ OR THE GUARANTOR’S SHORT-TERM OR LONG-TERM DEBT BY
STANDARD & POOR’S RATINGS SERVICES, A DIVISION OF THE MCGRAW-HILL COMPANIES
INC., OR MOODY’S INVESTORS SERVICE, INC.;


 


3.1.10      TAXATION: SUBJECT TO COMPLIANCE WITH THE TERMS OF THE AGREEMENTS,
NEITHER THE ISSUERS NOR THE GUARANTOR ARE REQUIRED BY ANY LAW OR REGULATION NOR
ANY RELEVANT TAXING AUTHORITY IN THE UNITED STATES, THE NETHERLANDS OR GERMANY
TO MAKE ANY DEDUCTION OR WITHHOLDING FROM ANY PAYMENT DUE UNDER THE NOTES, THE
AGENCY AGREEMENT, THE DEED OF COVENANT OR THE GUARANTEE FOR OR ON ACCOUNT OF ANY
INCOME, REGISTRATION, TRANSFER OR TURNOVER TAXES, CUSTOMS OR OTHER DUTIES OR
TAXES OF ANY KIND;


 


3.1.11      MAXIMUM AMOUNT NOT EXCEEDED: THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
NOTES ON THE DATE OF ISSUE OF ANY NOTE DOES NOT AND WILL NOT EXCEED THE MAXIMUM
AMOUNT SET OUT IN THE PROGRAMME SUMMARY (AS INCREASED FROM TIME TO TIME PURSUANT
TO CLAUSE 2.5) AND FOR THIS PURPOSE THE NOMINAL AMOUNT OF ANY NOTE DENOMINATED
IN ANY CURRENCY OTHER THAN DOLLARS SHALL BE TAKEN AS THE DOLLAR EQUIVALENT OF
SUCH NOMINAL AMOUNT AS AT THE DATE OF THE AGREEMENT FOR THE ISSUE OF SUCH NOTE;
AND


 


3.1.12      INVESTMENT COMPANY: EACH ISSUER AND THE GUARANTOR IS NOT AN
INVESTMENT COMPANY AS DEFINED IN THE UNITED STATES INVESTMENT COMPANY ACT OF
1940.


 


3.2        NOTICE OF INACCURACY

If, prior to the time a Note is issued and delivered to or for the account of
the relevant Dealer, an event occurs which would render any of the
representations and warranties set out in Clause 3.1 immediately, or with the
lapse of time, untrue or incorrect in any material respect, the relevant Issuer
and the Guarantor (where applicable) will inform the relevant Dealer in writing
as soon as practicable of the occurrence of such event. In either case, the
relevant Dealer shall inform the relevant Issuer in writing without any undue
delay whether it wishes to continue or discontinue the issuance and delivery of
the respective Notes.

 

9

--------------------------------------------------------------------------------


 


4.           COVENANTS AND AGREEMENTS


 


4.1        ISSUER AND GUARANTOR

Each of the Issuers and the Guarantor jointly and severally covenants and agrees
that:

 


4.1.1        DELIVERY OF PUBLISHED INFORMATION:  WHENEVER THE GUARANTOR SHALL
PUBLISH OR MAKE AVAILABLE TO ITS SHAREHOLDERS OR TO THE PUBLIC (BY FILING WITH
ANY REGULATORY AUTHORITY, SECURITIES EXCHANGE OR OTHERWISE) ANY INFORMATION
WHICH COULD REASONABLY BE EXPECTED TO BE MATERIAL IN THE CONTEXT OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, THE GUARANTOR SHALL NOTIFY
THE DEALER(S) AS TO THE NATURE OF SUCH INFORMATION, SHALL MAKE A REASONABLE
NUMBER OF COPIES OF SUCH INFORMATION AVAILABLE TO THE DEALER(S) UPON REQUEST TO
PERMIT DISTRIBUTION TO INVESTORS AND PROSPECTIVE INVESTORS AND SHALL TAKE SUCH
ACTION AS MAY BE NECESSARY TO ENSURE THAT THE REPRESENTATION AND WARRANTY
CONTAINED IN SUB-CLAUSE 3.1.5 IS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON
THE DATES CONTEMPLATED BY SUCH SUB-CLAUSE. NOTWITHSTANDING THE FOREGOING, THE
GUARANTOR WILL SATISFY ITS OBLIGATIONS TO NOTIFY THE DEALER(S) UNDER THIS CLAUSE
4.1.1 BY MAINTAINING AN E-MAIL ALERT SYSTEM AFFORDING THE DEALER(S) THE
OPPORTUNITY TO REGISTER VIA THE GUARANTOR’S WEB SITE TO RECEIVE NOTIFICATION OF
THE GUARANTOR’S NEWS RELEASES AND FILINGS WITH THE SEC, AND THE DEALERS AGREE TO
SO REGISTER. THE GUARANTOR WILL NOTIFY THE DEALER(S) IF THE E-MAIL ALERT SYSTEM
IS DISCONTINUED AND, IN SUCH EVENT, NOTICES PURSUANT TO THIS CLAUSE 4.1.1 WILL
BE DELIVERED IN ACCORDANCE WITH CLAUSE 7.1 OF THIS AGREEMENT. CERTAIN SEC
FILINGS ARE AVAILABLE VIA ELECTRONIC MEANS INCLUDING THE INTERNET
(HTTP://WWW.SEC.GOV/CGI-BIN/SRCH-EDGAR) AND BLOOMBERG BUSINESS NEWS.


 


4.1.2         INDEMNITY:  EACH OF THE ISSUERS AND THE GUARANTOR JOINTLY AND
SEVERALLY UNDERTAKE TO THE DEALERS THAT IF THE DEALER OR ANY OF THE DEALER’S
RELATED PARTIES INCURS ANY LOSS ARISING OUT OF:


 

(A)       THE RELEVANT ISSUER’S FAILURE (OTHER THAN, IN THE REASONABLE OPINION
OF THE ISSUER, FOR TECHNICAL REASONS) TO MAKE DUE PAYMENT UNDER THE NOTES; OR

 

(B)       THE GUARANTOR’S FAILURE TO MAKE DUE PAYMENT UNDER THE GUARANTEE; OR

 

(C)       NOTES NOT BEING ISSUED FOR ANY REASON (OTHER THAN AS A RESULT OF THE
FAILURE OF ANY DEALER TO PAY) AFTER AN AGREEMENT FOR THE SALE OF SUCH NOTES HAS
BEEN MADE; OR

 

(D)       ANY BREACH OR ALLEGED BREACH OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS MADE BY THE RELEVANT ISSUER OR THE GUARANTOR IN THIS
AGREEMENT,

 

the Issuers or, as the case may be, the Guarantor shall pay to the Dealer on
demand an amount equal to such Loss. The Dealer shall not have any duty or other
obligation, whether as fiduciary or trustee for any of its Related Parties or
otherwise, to recover any such payment or to account to any other person for any
amounts paid to it under this Clause.

 

10

--------------------------------------------------------------------------------


 


4.1.3         EXPENSES, STAMP DUTIES, AMENDMENTS: EACH OF THE ISSUERS AND THE
GUARANTOR WILL:


 

(A)       ARRANGER’S EXPENSES:  PAY, OR REIMBURSE THE ARRANGER FOR, ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING UNITED KINGDOM VALUE
ADDED TAX AND ANY OTHER TAXES OR DUTIES THEREON AND FEES AND DISBURSEMENTS OF
COUNSEL TO THE ARRANGER) INCURRED BY THE ARRANGER IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, PRINTING, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
ALL DOCUMENTS CONTEMPLATED BY THIS AGREEMENT;

 

(B)       DEALERS’ EXPENSES:  PAY, OR REIMBURSE EACH DEALER FOR, ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING UNITED KINGDOM VALUE ADDED TAX AND
ANY OTHER TAXES OR DUTIES THEREON AND FEES AND DISBURSEMENTS OF COUNSEL TO SUCH
DEALER) INCURRED BY SUCH DEALER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION
OF ITS RIGHTS UNDER THIS AGREEMENT;

 

(C)       STAMP DUTIES:  PAY ALL STAMP, REGISTRATION AND OTHER TAXES AND DUTIES
(INCLUDING ANY INTEREST AND PENALTIES THEREON OR IN CONNECTION THEREWITH) WHICH
MAY BE PAYABLE UPON OR IN CONNECTION WITH THE CREATION AND ISSUE OF THE NOTES
AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE AGREEMENTS AND THE GUARANTEE
AND THE ISSUERS SHALL JOINTLY AND SEVERALLY INDEMNIFY EACH DEALER AGAINST ANY
CLAIM, DEMAND, ACTION, LIABILITY, DAMAGES, COST, LOSS OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, LEGAL FEES AND ANY APPLICABLE VALUE ADDED TAX) WHICH IT MAY
INCUR AS A RESULT OR ARISING OUT OF OR IN RELATION TO ANY FAILURE TO PAY OR
DELAY IN PAYING ANY OF THE SAME;

 

(D)       AMENDMENTS:  NOTIFY EACH DEALER OF ANY CHANGE IN THE IDENTITY OF OR
THE OFFICES OF THE ISSUE AND PAYING AGENT AND ANY MATERIAL CHANGE OR AMENDMENT
TO OR TERMINATION OF THE AGENCY AGREEMENT OR THE DEED OF COVENANT OR THE
GUARANTEE NOT LATER THAN FIVE DAYS PRIOR TO THE MAKING OF ANY SUCH CHANGE OR
AMENDMENT OR SUCH TERMINATION; AND IT WILL NOT PERMIT TO BECOME EFFECTIVE ANY
SUCH CHANGE, AMENDMENT OR TERMINATION WHICH COULD REASONABLY BE EXPECTED TO
AFFECT ADVERSELY THE INTERESTS OF ANY DEALER OR THE HOLDER OF ANY NOTES THEN
OUTSTANDING; AND

 


4.1.4        NO DEPOSIT-TAKING:  THE RELEVANT ISSUER WILL ISSUE THE NOTES ONLY
IF THE FOLLOWING CONDITIONS APPLY (OR THE NOTES CAN OTHERWISE BE ISSUED WITHOUT
CONTRAVENTION OF SECTION 19 OF THE FSMA):


 

(A)       SELLING RESTRICTIONS: EACH RELEVANT DEALER REPRESENTS, WARRANTS AND
AGREES IN THE TERMS SET OUT IN SUB-CLAUSE 3.2 OF SCHEDULE 2; AND

 

(B)       MINIMUM DENOMINATION: THE REDEMPTION VALUE OF EACH SUCH NOTE IS NOT
LESS THAN $500,000 (OR AN AMOUNT OF EQUIVALENT VALUE DENOMINATED WHOLLY OR
PARTLY IN A CURRENCY OTHER THAN DOLLARS), AND NO PART OF ANY NOTE MAY BE
TRANSFERRED UNLESS THE REDEMPTION VALUE OF THAT PART IS NOT LESS THAN $500,000
(OR SUCH AN EQUIVALENT AMOUNT).

 

11

--------------------------------------------------------------------------------


 


4.2        COMPLIANCE


 

The Issuers and the Guarantor shall take such steps (in conjunction with the
Dealer(s), where appropriate) to ensure that any laws and regulations or
requirements of any governmental agency, authority or institution which may from
time to time be applicable to any Note shall be fully observed and complied with
and in particular (but without limitation):

 


4.2.1        REGULATION S:  THAT NEITHER THE ISSUERS, THE GUARANTOR, NOR ANY OF
THEIR AFFILIATES NOR ANY PERSON ACTING ON THEIR OR THEIR AFFILIATES BEHALF HAVE
ENGAGED OR WILL ENGAGE IN ANY DIRECTED SELLING EFFORTS WITH RESPECT TO THE
NOTES, AND THEY AND THEIR AFFILIATES HAVE COMPLIED AND WILL COMPLY WITH THE
OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S. TERMS USED IN THIS
SUB-CLAUSE HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.


 


4.3        SELLING RESTRICTIONS

Each Dealer represents, covenants and agrees that it has complied with and will
comply with the selling restrictions set out in Schedule 2, and that the
representations contained therein are true and correct. Subject to compliance
with those restrictions, each Dealer is hereby authorised by each of the Issuers
and the Guarantor to circulate the Disclosure Documents to purchasers or
potential purchasers of the Notes.

 


4.4        DEALERS’ OBLIGATIONS SEVERAL

The obligations of each Dealer contained in this Agreement are several.

 


4.5        STATUS OF ARRANGER

Each of the Dealers agrees that the Arranger has only acted in an administrative
capacity to facilitate the establishment and/or maintenance of the Programme and
has no responsibility to it for (a) the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided in connection with the Programme or (b) the nature and
suitability to it of all legal, tax and accounting matters and all documentation
in connection with the Programme or any issue of Notes thereunder.

 


4.6        ISSUERS’ COMPLIANCE


THE GUARANTOR SHALL PROCURE THAT THE ISSUERS SHALL COMPLY WITH AND DISCHARGE
THEIR RESPECTIVE OBLIGATIONS UNDER EACH OF THE AGREEMENTS AND THE NOTES.


 


5.           CONDITIONS PRECEDENT


 


5.1        CONDITIONS PRECEDENT TO FIRST ISSUE

The relevant Issuer and the Guarantor agrees to deliver to each Dealer, prior to
the first issue of Notes to that Dealer, each of the documents set out in
Schedule 1 in form, substance and number reasonably requested by the relevant
Dealer.

 


5.2        CONDITIONS PRECEDENT TO EACH ISSUE

In relation to each issue of Notes, it shall be a condition precedent to the
purchase thereof by any Dealer that (a) the representations and warranties in
Clause 3.1 shall be true and correct in all material respects on each date upon
which an agreement for the sale of Notes is made hereunder and on the date on
which such Notes are issued and that

 

12

--------------------------------------------------------------------------------


 

(b) there is no other material breach of any of the obligations of the relevant
Issuer or the Guarantor or either of them under any of the Agreements, the Notes
or the Guarantee.

 


5.3        STERLING DEFINITIVE NOTES


 

In relation to an issue of Sterling Definitive Notes (and if so agreed between
the relevant Issuer and the relevant Dealer), it shall be a condition precedent
to the purchase thereof by any Dealer that the relevant Issuer supplies to each
Dealer, not less than five days prior to the first issue of such Notes to that
Dealer, confirmation from the Issue and Paying Agent that the relevant agreed
forms of Definitive Note have been security printed and the same delivered to
the Issue and Paying Agent.

 


6.           TERMINATION AND APPOINTMENT


 


6.1        TERMINATION

The Issuers may terminate the appointment of any Dealer, and any Dealer may
resign, on not less than ten days’ written notice to the relevant Dealer or the
Issuers, as the case may be. The Issuers shall promptly inform the other
Dealer(s), the Guarantor and the Issue and Paying Agent of any such termination
or resignation. The rights and obligations of each party hereto shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination takes effect and the provisions of
sub-clause 4.1.2 and 4.1.3 shall survive termination of this Agreement and
delivery against payment for any of the Notes.

 


6.2        ADDITIONAL DEALERS

Nothing in this Agreement shall prevent the Issuers from appointing one or more
additional Dealers upon the terms of this Agreement provided that any additional
Dealer shall have first confirmed acceptance of its appointment upon such terms
in writing to the Issuers in substantially the form of the letter set out in
Schedule 5, whereupon it shall become a party to this Agreement vested with all
the authority, rights, powers, duties and obligations as if originally named as
a Dealer hereunder. The Issuers shall promptly inform the other Dealer(s), the
Guarantor and the Issue and Paying Agent of any such appointment. The Issuers
and the Guarantor hereby agrees to supply to such additional Dealer, upon such
appointment, such legal opinions as are specified in paragraph 6 of Schedule 1,
if requested, or reliance letters in respect thereof.

 


7.           NOTICES


 


7.1        ADDRESSEE FOR NOTICES

All notices and other communications hereunder shall, save as otherwise provided
in this Agreement, be made in writing and in English (by letter or fax) and
shall be sent to the intended recipient at the address or fax number and marked
for the attention of the person (if any) from time to time designated by that
party to the other parties hereto for such purpose. The initial address and fax
number so designated by each party are set out in the Programme Summary.

 


7.2        EFFECTIVENESS

Any communication from any party to any other under this Agreement shall be
effective upon receipt by the addressee, provided that any such notice or other
communication which would otherwise take effect after 4.00 p.m. on any
particular day shall not take

 

13

--------------------------------------------------------------------------------


 

effect until 10.00 a.m. on the immediately succeeding business day in the place
of the addressee.

 


7.3        ASSIGNMENT

If, at any time, any Dealer shall transfer all or substantially all of its
euro-commercial paper business to any affiliate then, on the date such transfer
becomes effective, such affiliate shall become the successor to the relevant
Dealer under this Agreement without the execution or filing of any paper or any
further act on the part of the parties hereto so that the Issuers and the
Guarantor and such affiliate shall acquire and become subject to the same rights
and obligations between themselves as if they had entered into an agreement in
the form (the relevant changes having been made) of this Agreement. After the
said effective date all references in this Agreement to the relevant Dealer
shall be deemed to be references to such affiliate. The relevant Dealer shall,
as soon as reasonably practicable, give notice of any such transfer to the
Issuers. In this Clause 7.3, “affiliate” means, in relation to any person, any
entity controlled, directly or indirectly, by such person, any entity that
controls, directly or indirectly, such person, or any entity under common
control with such person. For this purpose “control” of any entity or person
means ownership of a majority of the voting power of the entity or person.

 


8.           THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 


9.           LAW AND JURISDICTION


 


9.1        GOVERNING LAW

This Agreement and all matters arising from or connected with it are governed
by, and shall be construed in accordance with, English law.

 


9.2        ENGLISH COURTS

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) or the
consequences of its nullity.

 


9.3        APPROPRIATE FORUM

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 


9.4        RIGHTS OF THE DEALERS TO TAKE PROCEEDINGS OUTSIDE ENGLAND

Clause 9.2 (English courts) is for the benefit of the Dealers only. As a result,
nothing in this Clause 9 (Law and jurisdiction) prevents the Dealers from taking
proceedings relating to a Dispute (“Proceedings”) in any other courts with
jurisdiction. To the extent allowed by law, the Dealers may take concurrent
Proceedings in any number of jurisdictions.

 


9.5        PROCESS AGENT

Each Issuer and the Guarantor agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be

 

14

--------------------------------------------------------------------------------


 

served on it by being delivered to Law Debenture Corporate Services Limited at
Fifth Floor, 100 Wood Street, London EC2V 7EX or, if different, its registered
office for the time being or at any address of the relevant Issuer or the
Guarantor in Great Britain at which process may be served on it in accordance
with Part XXIII of the Companies Act 1985. If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuers and
the Guarantor, the Issuers and the Guarantor shall, on the written demand of any
Dealer addressed and delivered to the Issuers and the Guarantor appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, any Dealer shall be entitled to appoint
such a person by written notice addressed to the Issuers and the Guarantor and
delivered to the Issuers and the Guarantor. Nothing in this paragraph shall
affect the right of any Dealer to serve process in any other manner permitted by
law. This clause applies to Proceedings in England and to Proceedings elsewhere.

 


9.6        ECOLAB B.V.

If Ecolab B.V. is represented by an attorney or attorneys in connection with the
signing and/or execution and/or delivery of this Agreement or any agreement or
document referred to herein or made pursuant hereto and the relevant power or
powers of attorney is or are expressed to be governed by the laws of The
Netherlands, it is hereby expressly acknowledged and accepted by the other
parties hereto that such laws shall govern the existence and extent of such
attorney’s or attorneys’ authority and the effects of the exercise thereof.

 


10.        COUNTERPARTS


 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 1    
CONDITION PRECEDENT DOCUMENTS

 

1.           Certified copies of the Issuers’ and the Guarantor’s constituting
documents, together with English translations, where required.

 

2.           Certified copies of all documents evidencing the internal
authorisations and approvals required to be granted by the Issuers and the
Guarantor in connection with the Programme, together with English translations,
where required.

 

3.           Certified copies of any governmental or other consents and any
filings required in connection with the Programme, together with English
translations, where required.

 

4.           Certified or conformed copies of:

 

(a)            the Dealer Agreement, as executed;

 

(b)            the Agency Agreement, as executed;

 

(c)             the Deed of Covenant, as executed; and

 

(d)            the Guarantee, as executed.

 

5.           Copies of:

 

(a)            the confirmation of acceptance of appointment from the agent for
service of process; and

 

(b)            confirmation that the Deed of Covenant and the Deed of Guarantee
have been delivered to the Issue and Paying Agent.

 

6.           Legal opinions from:

 

(a)            the associate general counsel of Ecolab Inc. as to its due
incorporation and the due authorisation and execution of the Agreements in its
capacities as both Issuer and Guarantor;

 

(b)            Clifford Chance as to the laws of The Netherlands and Germany in
respect of Ecolab B.V. and Ecolab Holding GmbH respectively.

 

(c)             Clifford Chance as to the laws of England.

 

7.           The Information Memorandum.

 

8.           A list of the names, titles and specimen signatures of the persons
authorised:

 

(a)            to sign on behalf of the Issuers and the Guarantor this
Agreement, the Deed of Covenant, the Agency Agreement, the Notes and the
Guarantee (as applicable);

 

(b)            to sign on behalf of the Issuers and the Guarantor all notices
and other documents to be delivered in connection therewith; and

 

16

--------------------------------------------------------------------------------


 

(c)             to take any other action on behalf of the Issuers and the
Guarantor in relation to the Programme.

 

9.           Confirmation from the Issuers or the Issue and Paying Agent that
the relevant forms of Global Note have been prepared and the same delivered to
the Issue and Paying Agent.

 

10.        Confirmation that Standard & Poor’s Ratings Services, a division of
the McGraw-Hill Companies Inc., and Moody’s Investors Service, Inc. respectively
have granted ratings for the Programme.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 2    
SELLING RESTRICTIONS

 

1.           General

 

By its purchase and acceptance of Notes issued under this Agreement, each Dealer
represents, warrants and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell or deliver Notes;
and that it will not directly or indirectly offer, sell, resell, re-offer or
deliver Notes or distribute any Disclosure Document, circular, advertisement or
other offering material in any country or jurisdiction except under
circumstances that will result in compliance with all applicable laws and
regulations.

 

2.           The United States of America

 

2.1        Regulation S Restrictions

The Notes have not been and will not be registered under the Securities Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons. Each Dealer represents and agrees that it has offered
and sold, and will offer and sell, Notes only outside the United States to
non-U.S. persons in accordance with Rule 903 of Regulation S under the
Securities Act. Accordingly, each Dealer represents and agrees that neither it,
its affiliates nor any persons acting on its or their behalf have engaged or
will engage in any directed selling efforts with respect to the Notes, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Dealer also agrees that, at or prior to
confirmation of sale of Notes, it will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Notes from it a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons.
Terms used above have the meanings given to them by Regulation S under the
Securities Act.”

 

Terms used in this paragraph have the meanings given to them by Regulation S
under the Securities Act.

 

2.2        Tax Restrictions

2.2.1        Except to the extent permitted under U.S. Treas. Reg.
§1.163-5(c)(2)(i)(D) (the “D Rules”), each Dealer (A) represents that it has not
offered or sold, and agrees that during the restricted period it will not offer
or sell, Notes (or interests therein) to a person who is within the United
States or its possessions or to a United States person, and (B) represents that
it has not delivered and agrees that it will not deliver within the United
States or its possessions definitive Notes that are sold during the restricted
period;

 

2.2.2        each Dealer represents that it has in effect, and agrees that
throughout the restricted period it will have in effect, procedures reasonably
designed to ensure

 

18

--------------------------------------------------------------------------------


 

that its employees and agents who are directly engaged in selling Notes (or
interests therein) are aware that such Notes (or interests therein) may not be
offered or sold during the restricted period to a person who is within the
United States or its possessions or to a United States person, except as
permitted by the D Rules;

 

2.2.3        if it is a United States person, each Dealer represents that it is
acquiring the Notes (or interests therein) for purposes of resale in connection
with their original issue and if it retains Notes (or interests therein) for its
own account, it will only do so in accordance with the requirements of U.S.
Treas. Reg. §1.163-5(c)(2)(i)(D)(6)(i); and

 

2.2.4        with respect to each affiliate that acquires Notes (or interests
therein) for the purpose of offering or selling such Notes (or interests
therein) during the restricted period, each Dealer either (A) repeats and
confirms the representations and agreements contained in subparagraphs 2.2.1 to
2.2.3 on its behalf or (B) agrees that it will obtain from such affiliate for
the benefit of the relevant Issuer the representations and agreements contained
in subparagraphs 2.2.1 to 2.2.3.

 

Terms used in this paragraph 2.2 and not defined herein have the meanings given
to them by the U.S. Internal Revenue Code and regulations thereunder, including
the D Rules.

 

3.           The United Kingdom

 

In relation to each issue of Notes, the Dealer purchasing such Notes represents,
warrants and undertakes to the relevant Issuer and the Guarantor (where
appropriate) that:

 

3.1

 

3.1.1        it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business; and

 

3.1.2        it has not offered or sold and will not offer or sell any Notes
other than to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of their businesses or who it is reasonable to expect will acquire,
hold, manage or dispose of investments (as principal or agent) for the purposes
of their businesses where the issue of the Notes would otherwise constitute a
contravention of section 19 of the Financial Services and Markets Act 2000 (the
“FSMA”) by the relevant Issuer or the Guarantor;

 

3.2        it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of section 21 of the FSMA) received by
it in connection with the issue or sale of any Notes in circumstances in which
section 21(1) of the FSMA does not apply to the relevant Issuer or the
Guarantor; and

 

19

--------------------------------------------------------------------------------


 

3.3        it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to any Notes in, from or
otherwise involving the United Kingdom.

 

4.           Japan

 

The Notes have not been and will not be registered under the Securities and
Exchange Law of Japan and, accordingly, each Dealer undertakes that it will not
offer or sell any Notes, directly or indirectly, in Japan or to, or for the
benefit of any Japanese Person or to others for re-offering or resale, directly
or indirectly, in Japan or to any Japanese Person expect under circumstances
which will result in compliance with all applicable laws, regulations and
guidelines promulgated by the relevant Japanese governmental and regulatory
authorities and in effect at the relevant time. For the purposes of this
paragraph, “Japanese Person” shall mean any person resident in Japan, including
any corporation or other entity organised under the laws of Japan.

 

5.           Switzerland

 

Each Dealer agrees that any issue of Notes denominated in Swiss Francs will be
in compliance with the guidelines of the Swiss National Bank regarding issues of
Swiss Franc denominated debt securities.

 

6.           The Netherlands

 

6.1        Notes issued by Ecolab Holding GmbH shall only be offered and sold to
individuals or entities resident, domiciled or established in The Netherlands
(“Dutch Residents”) in accordance with the following conditions (“High
Denomination Notes”):

 

6.1.1        such Notes shall upon the relevant Issue Date have a minimum
denomination of at least EUR100,000  (or its foreign currency equivalent);

 

6.1.2        either Ecolab Holding GmbH is not reasonably able to identify any
Dutch Resident holders of such Notes on the relevant Issue Date (other than the
Dealers), or to the extent such Notes are issued directly to such holders or
issued in circumstances where Ecolab Holding GmbH is reasonably aware of their
identity on or prior to the Issue Date (as will be the case for the Dealers),
such holders must qualify as a professional market party (“PMP”) within the
meaning of the Exemption Regulation under the Dutch Act on the Supervision of
Credit Institutions 1992 (Wet toezicht kredietwezen 1992; the “Exemption
Regulation”) and be verified as such by Ecolab Holding GmbH on or prior to such
Issue Date in accordance with the Dutch Central Bank’s 2005 policy rules
pursuant to the Exemption Regulation (Beleidsregels 2005 kernbegrippen
markttoetreding en handhaving Wtk 1992);

 

6.1.3        such Notes are held at the time of issuance through a clearing
system that is established in a European Economic Area member state, the United
Sates, Japan, Australia, Canada or Switzerland in which securities can only be
held through a licensed bank or securities firm or directly by a member of such
clearing system qualifying as a PMP.

 

20

--------------------------------------------------------------------------------


 

6.2        Notwithstanding the provisions of paragraph (a) above, Zero Coupon
Notes (as defined below) in definitive form of the relevant Issuer may only be
transferred and accepted, directly or indirectly, within, from or into The
Netherlands through the mediation of either the relevant Issuer or a member firm
of Euronext Amsterdam N.V. in full compliance with the Dutch Savings
Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as amended) and its
implementing regulations. No such mediation is required: (a) in respect of the
transfer and acceptance of rights representing an interest in a Zero Coupon Note
in global form, or (b) in respect of the initial issue of Zero Coupon Notes in
definitive form to the first holders thereof, or (c) in respect of the transfer
and acceptance of Zero Coupon Notes in definitive form between individuals not
acting in the conduct of a business or profession, or (d) in respect of the
transfer and acceptance of such Zero Coupon Notes within, from or into The
Netherlands if all Zero Coupon Notes (either in definitive form or as rights
representing an interest in a Zero Coupon Note in global form) are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter. As used herein “Zero
Coupon Notes” are Notes that are in bearer form and that constitute a claim for
a fixed sum against the relevant Issuer and on which interest does not become
due during their tenor or on which no interest is due whatsoever.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 3    
PROGRAMME SUMMARY

 

Issuer/Guarantor

 

 

 

Issuer

 

 

 

 

 

 

 

 

 

Ecolab Inc.

 

 

 

Ecolab B.V.

 

 

 

 

 

 

 

 

 

Address:

 

370 North Wabasha Street,
St. Paul,
MN 55102-1390,
U.S.A.

 

Address:

 

Edisonbaan 9-11
3439 MN Nieuwegein
The Netherlands

 

 

 

 

 

 

 

Telephone:

 

+ 1 651 293 4506

 

Telephone:

 

+32 2 46 75144

Fax:

 

+ 1 651 293 2379

 

Fax:

 

+32 2 46 75133

Contact:

 

Assistant Treasurer

 

Contact:

 

BENELUX Controller

 

 

 

 

 

 

 

 

 

 

 

 

 

(cc. Ecolab Inc. as specified above)

Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

Ecolab Holding
GmbH

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

Reisholzer Werftstraße
38-42,
D-40589 Düsseldorf,
Germany

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

+49 211 9893 270

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

+49 211 9893 297

 

 

 

 

 

 

 

 

 

 

 

Contact:

 

Tax and Treasury, Europe

 

 

 

 

 

 

 

 

 

 

 

 

 

(cc. Ecolab Inc. as specified
above)

 

 

 

 

 

 

 

 

 

 

 

Dealer and Arranger

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Suisse First Boston (Europe) Limited

 

 

 

 

 

 

 

 

 

Address:

 

One Cabot Square

 

 

 

 

 

 

London E14 4QJ

 

 

 

 

Telephone:

 

+ 44 20 7888 9968

 

 

 

 

Fax:

 

+ 44 20 7905 6132

 

 

 

 

Contact:

 

Commercial Paper Desk

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

Dealer

 

 

 

 

 

 

 

 

 

 

 

 

 

Citibank International plc

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

Citigroup Centre

 

 

 

 

 

 

Canada Square
Canary Wharf
London E14 5LB

 

 

 

 

Telephone:

 

+ 44 20 7986 9070

 

 

 

 

Fax:

 

+ 44 20 7986 6837

 

 

 

 

Contact:

 

Short-Term Fixed Income Desk

 

 

 

 

 

 

 

 

 

 

 

Issue and Paying Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

5 Carmelite Street
London EC4Y 0PA

 

 

 

 

Telephone:

 

+ 44 20 7508 3826

 

 

 

 

Fax:

 

+ 44 20 7508 3884

 

 

 

 

Contact:

 

Global Agency and Trust

 

 

 

 

 

 

 

 

 

 

 

 

Maximum
Amount:

 

 

 

Denominations:

 

U.S.$200,000,000

 

 

 

U.S.$500,000

 

 

 

 

 

 

 

 

 

 

 

(or other conventionally accepted Denominations in other currencies, provided
that the Dollar Equivalent of any Note must be at least U.S.$500,000 on the
issue date).

 

 

23

--------------------------------------------------------------------------------


 

Governing Law:

 

 

 

Form of Notes:

 

 

 

 

 

 

 

Agreements:

Notes:

 

English

English

 

The Notes will be in bearer form. The Notes will initially be in global form
(“Global Notes”) or in the case of Sterling-denominated Notes, in definitive
form (“Sterling Definitive Notes”). A Global Note will be exchangeable into
definitive notes (“Definitive Notes”) only in the circumstances set out in that
Global Note (and as summarised below).

Exchangeable Global Notes. A Global Note will be exchangeable, in whole but not
in part, for Definitive Notes after surrender of the Global Note to the Issue
and Paying Agent only (i) if default is made in payment of any sum due under the
Notes represented by such Global Note, or (ii) if Euroclear or Clearstream,
Luxembourg or any relevant clearing system is closed for a continuous period of
14 days or more (other than by reason of weekends or public holidays, statutory
or otherwise).

Sterling Definitive Notes.

 

 

 

 

 

 

 

 

 

 

 

Notes may be issued at a discount to face value or may bear fixed or floating
rate interest or may be Index Linked Notes.

 

 

 

 

 

 

 

Minimum Term:

 

 

 

Maximum Term:

 

 

 

 

 

 

 

One day

 

 

 

183 days

 

 

 

 

 

 

 

Clearing Systems:

 

 

 

Selling Restrictions:

 

 

 

 

 

 

 

Euroclear Bank S.A./N.V., as operator of the Euroclear system

 

 

 

U.S.A.
United Kingdom

 

Euroclear France

 

 

 

Japan

 

Clearstream Banking, société anonyme, Luxembourg

 

 

 

Switzerland
The Netherlands

 

(or such other recognised clearing system as may be agreed between the relevant
Issuer and the Issue and Paying Agent and in which Notes may from time to time
be held)

 

 

 

 

 

 

 

 

 

 

 

Agent for Service of Process:

 

 

 

 

 

 

 

 

 

 

 

Law Debenture Corporate Services Limited

 

 

 

 

 

 

 

Address:

 

Fifth Floor

 

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

100 Wood Street

 

 

 

 

 

London EC2V 7EX

 

 

 

Telephone:

 

+44 20 7606 5451

 

 

 

Fax:

 

+44 20 7606 0643

 

 

 

Telex:

 

888347/8956803

 

 

 

Contact:

 

Service of Process

 

 

 

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 4    
INCREASE OF MAXIMUM AMOUNT

 

[Letterhead of Ecolab]

 

[Date]

 

To:          Credit Suisse First Boston (Europe) Limited

Citibank International plc

Citibank, N.A. (as Issue and Paying Agent])

 

Dear Sirs

 

U.S.$200,000,000 Euro-commercial paper programme

 

We refer to an amended and restated dealer agreement dated 2 December 2005 (the
“Dealer Agreement”) between ourselves as Issuers, the Guarantor, the Arranger
and the Dealers party thereto relating to a U.S.$200,000,000 Euro-commercial
paper programme (the “Programme”). Terms used in the Dealer Agreement shall have
the same meaning in this letter.

 

In accordance with Clause 2.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from U.S.$[ ],000,000 to U.S.$[ ],000,000 with effect from [date],
subject to delivery of the following documents:

 

(a)         an updated or supplemental Information Memorandum reflecting the
increase in the Maximum Amount of the Programme;

 

(b)         certified copies of all documents evidencing the internal
authorisations and approvals required to be granted by the Issuers and the
Guarantor for such increase in the Maximum Amount;

 

(c)         certified copies of [specify any governmental or other consents
required by the Issuers and the Guarantor] for such increase;

 

(d)         legal opinions from (i) the associate general counsel of Ecolab Inc.
and (ii) Clifford Chance as to the laws of The Netherlands, Germany and the
United Kingdom relating to such increase;

 

(e)         a list of names, titles and specimen signatures of the persons
authorised to sign on behalf of the Issuers and the Guarantor all notices and
other documents to be delivered in connection with such an increase in the
Maximum Amount; and

 

(f)          written confirmation that Standard & Poor’s Ratings Services, a
division of the McGraw-Hill Companies Inc., and Moody’s Investors Service, Inc.
respectively are maintaining their current ratings for the Programme.

 

26

--------------------------------------------------------------------------------


 

From the date on which such increase in the Maximum Amount becomes effective,
all references in the Dealer Agreement to the Maximum Amount or the amount of
the Programme shall be construed as references to the increased Maximum Amount
as specified herein.

 

Yours faithfully

 

 

 

 

 

 

for and on behalf of

for and on behalf of

ECOLAB INC. (in its capacity as Issuer)

ECOLAB B.V.

 

 

 

 

 

 

 

for and on behalf of

 

ECOLAB HOLDING GMBH

 

 

 

 

 

 

 

 

for and on behalf of

ECOLAB INC. (in its capacity as
Guarantor)

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 5
APPOINTMENT OF NEW DEALER

 

[Letterhead of Ecolab]

 

[Date]

 

To:          [Name of new Dealer]

 

 

Dear Sirs

U.S.$[•]00,000,000 Euro-commercial paper programme

 

We refer to an amended and restated dealer agreement dated 2 December 2005 (the
“Dealer Agreement”) between ourselves as Issuers, the Arranger and the Dealers
party thereto relating to a U.S.$[•]00,000,000 Euro-commercial paper programme
(the “Programme”). Terms used in the Dealer Agreement shall have the same
meaning in this letter.

 

In accordance with Clause 6.2 of the Dealer Agreement, we hereby appoint you as
an additional dealer for the Programme upon the terms of the Dealer Agreement
with [immediate effect/effect from [date]]. Please confirm acceptance of your
appointment upon such terms by signing and returning to us the enclosed copy of
this letter, whereupon you will, in accordance with Clause 6.2 of the Dealer
Agreement, become a party to the Dealer Agreement vested with all the authority,
rights, powers, duties and obligations as if originally named as a Dealer
thereunder.

 

Yours faithfully

 

 

 

 

for and on behalf of

ECOLAB INC. (in its capacity as Issuer)

 

 

 

 

for and on behalf of

ECOLAB B.V.

 

 

 

 

for and on behalf of

ECOLAB HOLDING GMBH

 

28

--------------------------------------------------------------------------------


 

 

 

for and on behalf of

ECOLAB INC. (in its capacity as Guarantor)

 

[On copy]

 

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of Clause 7 (Notices),
our contact details are as follows:

 

 

[Name of Dealer]

 

Address:                [                    ]

 

Telephone:            [                    ]

 

Fax:                        [                    ]

 

Telex:                     [                    ]

 

Contact:                                [                    ]

 

Dated:

 

 

 

 

Signed:

 

 

for [Name of new Dealer]

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 6    
FORM OF CALCULATION AGENCY AGREEMENT

 

THIS AGREEMENT is made on [date]

 

BETWEEN

 

(1)         [ECOLAB INC./ECOLAB B.V./ECOLAB HOLDING GMBH] (delete as
appropriate)(the “Issuer”); [and]

 

(2)         [ECOLAB INC (the “Guarantor”); and] (delete where Ecolab Inc. is the
Issuer)

 

(3)         [CALCULATION AGENT], as the calculation agent appointed pursuant to
Clause 2 hereof (the “Calculation Agent”, which expression shall include any
successor thereto).

 

WHEREAS:

 

(A)        Under an amended and restated dealer agreement (as amended,
supplemented and/or restated from time to time, the “Dealer Agreement”) dated 2
December 2005 and made between the Issuers, the Guarantor, the Arranger and the
Dealer(s) referred to therein, and an amended and restated note agency agreement
(as amended, supplemented and/or restated from time to time, the “Agency
Agreement”) dated 2 December 2005 and made between the Issuers, the Guarantor
and the agents referred to therein, the Issuers established a Euro-commercial
paper programme (the “Programme”).

 

(B)        The Dealer Agreement contemplates, among other things, the issue
under the Programme of index linked notes and provides for the appointment of
calculation agents in relation thereto. Each such calculation agent’s
appointment shall be on substantially the terms and subject to the conditions of
this Agreement.

 

IT IS AGREED as follows:

 

1.           INTERPRETATION

 

1.1        Definitions

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

 

1.2        Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.3        Index Linked Notes

“Relevant Index Linked Notes” means such Index Linked Notes in respect of which
the Calculation Agent is appointed.

 

30

--------------------------------------------------------------------------------


 

2.           APPOINTMENT OF CALCULATION AGENT

 

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the redemption amount and/or, if applicable, the amount of interest
in respect of the Relevant Index Linked Notes upon the terms and subject to the
conditions of this Agreement. The Calculation Agent accepts such appointment.

 

3.           DETERMINATION AND NOTIFICATION

 

3.1        Determination

The Calculation Agent shall determine the redemption amount of, and/or, if
applicable, the amount of interest payable on, each Relevant Index Linked Note
in accordance with the redemption calculation applicable thereto.

 

3.2        Notification

 

The Calculation Agent shall as soon as it has made its determination as provided
for in Clause 3.1 above (and, in any event, no later than the close of business
on the date on which the determination is made) notify the Issuer and the Issue
and Paying Agent (if other than the Calculation Agent) of the redemption amount
and/or, if applicable, the amount of interest so payable.

 

4.           STAMP DUTIES

The Issuer will pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.

 

5.           INDEMNITY AND LIABILITY

 

5.1        Indemnity

The Issuer shall indemnify and hold harmless on demand the Calculation Agent
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, legal fees and any applicable value added tax)
which it may incur arising out of the exercise of its powers and duties as
Calculation Agent under this Agreement, except such as may result from its own
negligence or bad faith or that of its officers, employees or agents.

 

5.2        Liability

The Calculation Agent may consult as to legal matters with lawyers selected by
it, who may be employees of, or lawyers to, the Issuer. If such consultation is
made, the Calculation Agent shall be protected and shall incur no liability for
action taken or not taken by it as Calculation Agent or suffered to be taken
with respect to such matters in good faith, without negligence and in accordance
with the opinion of such lawyers.

 

6.           CONDITIONS OF APPOINTMENT

 

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

 

(a)            No obligations: in acting under this Agreement, the Calculation
Agent shall act as an independent expert and shall not assume any obligations
towards or

 

31

--------------------------------------------------------------------------------


 

relationship of agency or trust with the Issuer or the owner or holder of any of
the Relevant Index Linked Notes or any interest therein;

 

(b)            Notices: unless otherwise specifically provided in this
Agreement, any order, certificate, notice, request, direction or other
communication from the Issuer made or given under any provision of this
Agreement shall be sufficient if signed or purported to be signed by a duly
authorised employee of the Issuer;

 

(c)             Duties: the Calculation Agent shall be obliged to perform only
those duties which are set out in this Agreement and in the redemption
calculation relating to the Relevant Index Linked Notes;

 

(d)            Ownership, interest: the Calculation Agent and its officers and
employees, in its individual or any other capacity, may become the owner of, or
acquire any interest in, any Relevant Index Linked Notes with the same rights
that the Calculation Agent would have if it were not the Calculation Agent
hereunder; and

 

(e)             Calculations and determinations: all calculations and
determinations made pursuant to this Agreement by the Calculation Agent shall
(save in the case of manifest error) be binding on the Issuer, the Calculation
Agent and (if other than the Calculation Agent) the holder(s) of the Relevant
Index Linked Notes and no liability to such holder(s) shall attach to the
Calculation Agent in connection with the exercise by the Calculation Agent of
its powers, duties or discretion under or in respect of the Relevant Index
Linked Notes in accordance with the provisions of this Agreement, except such as
may result from its own gross negligence or bad faith or that of its officers,
employees or agents.

 

7.           ALTERNATIVE APPOINTMENT

 

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint [the Issue
and Paying Agent] as calculation agent in respect of the Relevant Index Linked
Notes.

 

8.           THIRD PARTY RIGHTS

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

9.           LAW AND JURISDICTION

 

9.1        Governing law

This Agreement is governed by, and shall be construed in accordance with,
English law.

 

9.2        Jurisdiction

The Issuer agrees for the benefit of the Calculation Agent that the courts of
England shall have jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement (respectively,

 

32

--------------------------------------------------------------------------------


 

“Proceedings” and “Disputes”) and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

 

9.3        Appropriate forum

The Issuer irrevocably waives any objection which it might now or hereafter have
to the courts of England being nominated as the forum to hear and determine any
Proceedings and to settle any Disputes, and agrees not to claim that any such
court is not a convenient or appropriate forum.

 

9.4        Process agent

The Issuer agrees that the process by which any Proceedings in England are begun
may be served on it by being delivered to Law Debenture Corporate Services
Limited at Fifth Floor, 100 Wood Street, London EC2V 7EX or, if different, its
registered office for the time being. If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the Calculation Agent addressed to the
Issuer and delivered to the Issuer appoint a further person in England to accept
service of process on its behalf and, failing such appointment within 15 days,
the Calculation Agent shall be entitled to appoint such a person by written
notice addressed to the Issuer and delivered to the Issuer. Nothing in this
paragraph shall affect the right of the Calculation Agent to serve process in
any other manner permitted by law.

 

9.5        Non exclusivity

The submission to the jurisdiction of the courts of England shall not (and shall
not be construed so as to) limit the right of the Calculation Agent to take
Proceedings in any other court of competent jurisdiction, nor shall the taking
of Proceedings in any one or more jurisdictions preclude the taking of
Proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by law.

 

10.        COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

 

[ECOLAB INC. (in its capacity as Issuer)

 

By:

 

 

 

 

 

 

ECOLAB B.V.

 

 

By:

 

 

 

33

--------------------------------------------------------------------------------


 

ECOLAB HOLDING GMBH

 

 

By:

 

 

 

 

 

 

ECOLAB INC. (in its capacity as Guarantor)

 

 

By:

 

]*

 

(*Delete as appropriate)

 

34

--------------------------------------------------------------------------------


 

Signature Page

 

The Issuers

 

 

ECOLAB INC.

 

 

By:

/s/Mark D. Vangsgard

 

 

 

 

ECOLAB B.V.

 

 

By:

/s/Mark D. Vangsgard

 

 

 

 

ECOLAB HOLDING GMBH

 

 

By:

/s/Timothy P. Dordell

 

 

 

 

The Guarantor

 

 

ECOLAB INC.

 

 

By:

/s/Mark D. Vangsgard

 

 

 

 

The Arranger

 

 

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

 

 

By:

/s/[signatory unrecognized]

 

 

 

 

 

The Dealers

 

 

CITIBANK INTERNATIONAL plc

 

 

By:

/s/[signatory unrecognized]

 

 

 

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

 

By:

/s/[signatory unrecognized]

 

 

35

--------------------------------------------------------------------------------